Citation Nr: 1018541	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  08-16 334A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral elbow 
disorder, to include as due to an undiagnosed illness.

2.  Entitlement to an evaluation in excess of 20 percent for 
progressive, proximal muscle weakness, right knee.

3. Entitlement to an evaluation in excess of 20 percent for a 
degenerative tear of the medial meniscus, left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1995 to July 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  The Veteran was afforded a Board 
hearing, held by the undersigned, in March 2010.  During the 
hearing, the Veteran clarified that the nature of the claim 
for service connection for a bilateral elbow disorder, 
stating that it was not alleged to be secondary to the 
service-connected knee disabilities, but instead may be due 
to undiagnosed illness.  The Board has corrected the issue 
listed on appeal to more accurately reflect the Veteran's 
contentions.  A copy of the hearing transcript has been 
associated with the record.

The issue of entitlement to service connection for a 
bilateral elbow disorder, to include as due to an undiagnosed 
illness, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Proximal muscle weakness, right knee, is manifested by no 
more than moderate instability.

2.  A degenerative tear of the medial meniscus, left knee, is 
manifested by no more than moderate instability.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for proximal muscle weakness, right knee, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5257 (2009).

2.  The criteria for an evaluation in excess of 20 percent 
for a degenerative tear of the medial meniscus, left knee, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a) (2009).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  The Board notes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008, and several portions of the revisions are pertinent 
to the claim at issue.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

In this case, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).  A letter dated in July 
2006, prior to the initial adjudication of his claims, 
informed the Veteran of the information necessary to 
substantiate his claims.  He was also informed of the 
evidence VA would seek on his behalf and the evidence he was 
expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  This 
initial letter informed the Veteran of the manner in which VA 
assigns initial ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006).

The Board is aware of the Court's recent decision in Vazquez- 
Flores v. Peake, 
22 Vet. App. 37 (2008) [holding that for an increased- 
compensation claim, section § 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life].  However, the 
Court's decision in Vazquez-Flores was recently vacated by 
the United States Court of Appeals for the Federal Circuit.  
See Vazquez-Flores v. Shinseki, 580 F. 3d. 1270 (Fed. Cir. 
2009). 

Further, the claimant's service treatment records and 
pertinent post-service medical records have been obtained, to 
the extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2009).  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  The Veteran was most 
recently afforded a VA examination to assess the current 
severity of his disabilities in September 2009.  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board has found the examination report discussed 
herein to be adequate, as it provided current findings that 
are clearly relevant to the applicable rating criteria.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  See 38 C.F.R. 
§ 3.159(c) (4) (2009).  The examination report is thorough 
and supported by the record.  The examination noted above is 
therefore adequate upon which to base a decision.  The Board 
notes that the duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  See 
VAOPGCPREC 11-95.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2009).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the Veteran's 
condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(2002).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
Veteran.  See 38 C.F.R. § 4.3 (2009). 

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  The Court has 
also held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant 
temporal focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  Id.  In this case, the 
evidence of record does not establish additional, distinct 
time periods where the Veteran's service-connected 
disabilities resulted in symptoms that would warrant staged 
ratings.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with    38 
C.F.R. § 4.25 (2009).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, if a Veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).

Assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case," Butts v. 
Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code 
may be more appropriate than another based on such factors as 
an individual's relevant medical history, the current 
diagnosis, and demonstrated symptomatology.  Any change in 
Diagnostic Code by a VA adjudicator must, however, be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2009).  

When determining the severity of musculoskeletal disabilities 
such as the ones at issue, which are at least partly rated on 
the basis of range of motion, VA must also consider the 
extent the Veteran may have additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated due to the extent of pain/painful motion, 
limited or excess movement, weakness, incoordination, and 
premature/excess fatigability, etc., particularly during 
times when his symptoms "flare up," such as during 
prolonged use, and assuming these factors are not already 
contemplated in the governing rating criteria.  See also 38 
C.F.R. §§ 4.40, 4.45 (2009).

In the present case, the Veteran is currently service-
connected for progressive, proximal muscle weakness, right 
knee, and a degenerative tear of the medial meniscus, left 
knee, each evaluated as 20 percent disabling based on laxity 
pursuant to Diagnostic Code 5257.  He contends that a higher 
rating is warranted for each of his service-connected 
disabilities.  

With respect to instability, Diagnostic Code 5257 provides 
for a 20 percent evaluation where there is moderate recurrent 
subluxation or lateral instability, and a 30 percent 
evaluation where there is severe recurrent subluxation or 
lateral instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2009).  

The Board notes that the rating schedule does not define the 
terms "mild," "moderate," or "severe."  Therefore, 
regarding the Veteran's claim for an increased rating for 
right knee laxity under Diagnostic Code 5257, the Board must 
evaluate the evidence of record and reach a decision that is 
equitable and just.  See 38 C.F.R. § 4.6 (2009)

With respect to limitation of motion, normal range of knee 
motion is 140 degrees of flexion and zero degrees of 
extension.  See 38 C.F.R. § 4.71, Plate II (2009).

Limitation of motion of the knee is contemplated in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261 (2009).  The 
Veteran's bilateral osteoarthritis is currently rated under 
Diagnostic Code 5261, which provides for a 10 percent 
evaluation when extension is limited to 10 degrees.  A 20 
percent evaluation is warranted where extension is limited to 
15 degrees.  A 30 percent evaluation may be assigned where 
the evidence shows extension limited to 20 degrees.  For a 40 
percent evaluation, extension must be limited to 30 degrees.  
And finally, where extension is limited to 45 degrees, a 50 
percent evaluation may be assigned.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2009).

Diagnostic Code 5260 is applicable when the evidence 
demonstrates limitation of flexion.  Diagnostic Code 5260 
provides for a 10 percent evaluation when flexion is limited 
to 45 degrees.  A 20 percent evaluation is warranted where 
flexion is limited to 30 degrees.  A 30 percent evaluation 
may be assigned where flexion is limited to 15 degrees.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2009).  

Separate ratings under Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for disability of the 
same joint.  See VAOPGCPREC 9-04 (September 17, 2004), 
published at 69 Fed. Reg. 59,990 (2004).  Specifically, where 
a Veteran has both a limitation of flexion and a limitation 
of extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.  See Id.

After careful review of the record, the Board finds that the 
competent medical evidence of record does not support an 
evaluation in excess of 20 percent for laxity of the right or 
left knee, or a separate rating based on limitation of range 
of motion for either knee.  

A VA outpatient report dated May 19, 2006, diagnosed the 
Veteran with muscle weakness, with unclear etiology.  The 
Veteran complained of an involuntary leg jerk and muscle 
weakness.  The examiner did not note instability at that 
time, and range of motion was not tested.

The Veteran was afforded a VA compensation and pension 
examination in August 2006.  At that time, the Veteran 
reported constant pain and throbbing in the knees, 
bilaterally.  While weakness was reported as well, the 
Veteran did not provide a history of swelling, stiffness, or 
instability.  The Veteran noted that he used crutches as 
needed, though he was not using an assistive device at the 
time of the examination.  Range of motion testing revealed 
flexion to 135 out of 140 and full extension to 0 degrees, 
bilaterally.  Stability was tested as well, with medial and 
collateral ligaments, varus/valgus in neutral and 30 degrees 
of flexion, and no motion was present, bilaterally.  When 
anterior and posterior cruciate ligaments were tested, there 
was less than 3 mm of motion, bilaterally, which the examiner 
stated was normal.  Medial and lateral meniscus testing 
demonstrated a negative McMurray's test.  There was no 
additional limitation due to repetitive motion per Deluca.  
Regarding the Veteran's reported instability, as well as 
bilateral buckling, it was observed that the Veteran was 
unable to perform heel/toe walking without holding on.  His 
tick disorder, with muscle weakness, was noted as well.  
While prior evaluation for a muscle disorder was noted, the 
examiner stated that the prior workup was negative.  

X-rays of both knees did not demonstrate an acute fracture or 
dislocation, and no significant arthritic changes were noted.  
Ultimately, the Veteran was diagnosed with progressive 
proximal muscle weakness and a degenerative tear, medical 
meniscus, left knee.  The examiner opined that the Veteran's 
bilateral knee condition was stable.  Although additional 
clinical symptoms were noted, the examiner stated that those 
symptoms were not likely related to the Veteran's service-
connected bilateral knee disability.  See VA examination 
report, August 11, 2006.

An April 25, 2007, VA outpatient treatment report noted the 
Veteran's complaints of chronic, bilateral knee pain.

The Veteran was afforded an additional VA examination in 
September 2009.  The Veteran reported difficulty bending his 
knees.  He denied injury, but it was noted that the Veteran 
underwent a plica removal, bilaterally, in 2001.  The Veteran 
stated that he was unable to workout due to bilateral knee 
weakness.  He also noted that his thigh muscles, at the knee, 
were beginning to atrophy.  He complained of pain and 
weakness of the knees, bilaterally, and lateral instability 
was noted as well.  He reported that, when walking, his knees 
would buckle to one side.  He stated that he was only able to 
walk for five minutes, and that he could stand for only 15 
minutes.  He was unable to run and had trouble with stairs.  
Stiffness, incoordination, and decreased speed of joint 
motion were also reported.  The Veteran stated that he used 
crutches intermittently, and that he progressed to a walking 
stick which he used frequently.  He wore braces on his knees 
intermittently, including during flare-ups and when working 
out.

On examination, the Veteran's gait was antalgic, with toes 
pointed outward. There was evidence of abnormal weight-
bearing, and an abnormal shoe wear pattern was evident.  
Strength was 5/5 with tenderness; there was no crepitation, 
clicks, grinding, or instability.  Patellar abnormality was 
noted (sub-patellar tenderness), bilaterally.  Left knee 
flexion was from 0 to 107 degrees, and right knee flexion was 
from 0 to 105 degrees.  Objective evidence of pain was noted, 
however, joint ankylosis was not observed.  X-ray evidence 
did not reveal any fracture, and there were no significant 
degenerative joint findings.  The examiner diagnosed the 
Veteran with bilateral knee pain, with small effusions.  See 
VA examination report, September 19, 2009.

The Veteran was also afforded a VA muscle examination.  The 
examiner noted that MRI reports were unremarkable in 2003.  
The Veteran's muscle enzymes were within normal limits.  The 
Veteran reported that his muscle symptoms had worsened since 
that time.  He reported weakness and pain.  Following 
objective testing, bilateral thigh flexion was 4/5, knee 
extension was 5/5, knee flexion was 3/5.  Tandem gait was 
almost impossible due to unsteadiness.  The examiner 
concluded that there was insufficient evidence to warrant a 
diagnosis of a muscle condition or residuals thereof.  See VA 
examination report, September 19, 2009.

As noted above, the Veteran was afforded a Board hearing in 
March 2010.  The Veteran testified that he suffers from 
lateral instability, bilaterally, manifested by his knees 
collapsing outward.  He stated that this resulted in lack of 
balance and limited his walking and standing.  The Veteran 
attributed some of this weakness to a muscle disorder with no 
definitive etiology.  See Transcript, p. 4.  The Veteran 
stated that he could only walk up one or two stairs, and that 
he had not exercised in seven or eight years.  See 
Transcript, p. 5.  The Veteran's representative stated that 
the Veteran's symptomatology resembled undiagnosed illness 
resulting from his service in Southwest Asia during the Gulf 
War.  See Transcript, p. 7.

In reviewing the evidence of record, the Board finds that a 
rating in excess of 20 percent under Diagnostic Code 5257 is 
not warranted for instability of either knee, as the 
Veteran's complaints of instability are not indicative of a 
severe impairment.  In this regard, while the Board observes 
that the August 2006 VA examination report noted the Veteran 
suffered from bilateral instability, severe lateral 
instability or subluxation has not been demonstrated.  
Objective testing at that time revealed with medial and 
collateral ligaments, varus/valgus in neutral and 30 degrees 
of flexion, and no motion was present, bilaterally.  When 
anterior and posterior cruciate ligaments were tested, there 
was less than 3 mm of motion, bilaterally, which the examiner 
stated was normal.  Medial and lateral meniscus testing 
demonstrated a negative McMurray's test.  In September 2009, 
the Veteran reported that when walking, his knees would 
buckle to one side.  He stated that he was only able to walk 
for five minutes, and that he could stand for only 15 
minutes.  However, the Veteran denied dislocation or 
subluxation, and he did not require the continuous use of an 
assistive device to ambulate.  Accordingly, the Board finds 
that an evaluation of 20 percent that is currently assigned 
for each knee, but no more, is warranted under Diagnostic 
Code 5257 due to moderate instability.

The Board also notes that the September 2009 VA examiner 
reported that the Veteran exhibited symptom magnification on 
objective testing.  See VA examination report, September 
2009.

With respect to range of motion, while each VA outpatient 
revealed a slight limitation of flexion, bilaterally, the 
medical evidence of record does not show any findings of 
limitation of flexion limited to 30 degrees or less or 
extension limited to 15 degrees or more of either as 
contemplated by a higher evaluation based on limitation of 
motion per Diagnostic Codes 5260 or 5261.  On the contrary, 
his extension has consistently been evaluated at 0 percent, 
bilaterally, with flexion in excess of 60 degrees during each 
examination.  

Thus, the Veteran has produced no persuasive evidence to 
indicate a higher evaluation based on limitation of motion is 
warranted.  Thus, the Board finds that the Veteran is not 
entitled to an evaluation in excess of 20 percent for 
limitation of motion or to separate compensable ratings for 
both limitation of extension and flexion under the schedular 
criteria of Diagnostic Codes 5260 and 5261 at any time during 
the appeal period.

The Board has also considered the applicability of additional 
diagnostic codes potentially applicable to the Veteran's 
service-connected right knee disability.  However, no higher 
or separate evaluation is warranted under any of these 
diagnostic codes.  In this regard, the Board observes that 
Diagnostic Codes 5258 and 5259 do not apply to the Veteran's 
current disability because there is no evidence of semilunar 
dislocated cartilage or removal of the semilunar cartilage.  
In addition, as the evidence of record fails to demonstrate 
ankylosis or impairment of the tibia or fibula, the Veteran 
is not entitled to a separate or higher rating under 
Diagnostic Codes 5256 or 5262.

Similarly, a higher evaluation is not warranted under 
Diagnostic Code 5003.  (Under this Diagnostic Code a 20 
percent evaluation is warranted where there is an absence of 
limitation of motion with X-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations).   Here, significant 
degenerative joint disease has not been demonstrated, 
bilaterally.

The Board acknowledges the Veteran's statements, to include 
his March 2010 hearing testimony, that his bilateral knee 
disabilities are worse than the assigned 20 percent rating 
for instability.  However, objective examination evidence is 
more probative of the degree of the Veteran's impairment.  
Furthermore, the opinions and observations of the Veteran and 
lay person alone, without the demonstration of medical 
expertise or objective testing, cannot meet the burden 
imposed by the rating criteria under 38 C.F.R. § 4.71a with 
respect to determining the severity of his service-connected 
bilateral knee disabilities.  See Moray v. Brown, 2 Vet. App. 
211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); 38 C.F.R. § 3.159(a)(1) and (2) (2009).

The Board has considered whether factors including functional 
impairment and pain as addressed under 38 C.F.R. §§ 4.10, 
4.40 and 4.45 would warrant a higher rating for any period of 
any of the Veteran's service-connected disabilities.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca.  
While evidence shows that the Veteran has some limitation of 
motion of the knees, bilaterally, taking into account pain on 
motion.  As such, limited motion of the bilateral knees 
results in a certain level of functional loss.  However, 
there is a lack of objective medical evidence showing that 
the Veteran suffers any additional measurable functional loss 
and/or limitation of motion during flare-ups or with use 
above and beyond the limitation already considered. 

With regard to the Veteran's muscle disorder, the Board notes 
that the Veteran's record does not include either a diagnosis 
for this disorder or an etiological opinion to show that any 
additional bilateral muscle disorder is related to the 
Veteran's currently-service-connected bilateral knee 
disabilities.  See VA examination report, September 19, 2009.  
In fact, the August 2006 VA examiner stated that those 
symptoms were not likely related to the Veteran's service-
connected bilateral knee disability.  See VA examination 
report, August 11, 2006.  

However, as the Veteran is currently service connected for 
progressive proximal muscle weakness, right knee, the Board 
will consider whether a higher disability evaluation is 
warranted under 38 C.F.R. § 4.73, Diagnostic Codes 5313 and 
5314.  Diagnostic Code 5313 deals with Muscle Group XIII 
function.  The function of these muscles is as follows: 
Extension of hip and flexion of knee; outward and inward 
rotation of flexed knee; acting with rectus femoris and 
sartorius (see XIV, 1, 2) synchronizing simultaneous flexion 
of hip and knee and extension of hip and knee by belt-over- 
pulley action at knee joint.  The muscles include the 
posterior thigh group, and hamstring complex of 2-joint 
muscles: (1) Biceps femoris; (2) semimembranosus; (3) 
semitendinosus.  

Diagnostic Code 5314 pertains to Muscle Group XIV, the 
function of which consists of extension of the knee, 
simultaneous flexion of the hip and knee, and tension of the 
fascia lata and iliotibial (Maissat's) band, acting with 
muscle group XVII in postural support of the body, and acting 
with the hamstrings in synchronizing hip and knee movement.  
The muscle group includes the anterior thigh group, the 
sartorius, the rectus femoris, the vastus externus, the 
vastus intermedius, the vastus internus, and the tensor 
vaginae femoris.

Muscle disability under this provision is evaluated as 
follows:  a 40 percent rating will be assigned for severe 
impairment, a 30 percent rating for moderately severe 
impairment, a 10 percent rating for moderate impairment; and 
a non-compensable evaluation will be assigned for slight 
impairment.  See 38 C.F.R. § 4.73, Diagnostic Codes 5313, 
5314 (2009).

Though the Veteran demonstrated lack of stability during a 
tandem gait, bilateral thigh flexion was 4/5, knee extension 
was 5/5, knee flexion was 3/5.  See VA examination report, 
September 19, 2009.  As such, the Board has determined that 
the Veteran's right knee impairment due to instability, 
whether caused by joint function or muscle function, does not 
constitute a moderately severe impairment based on objective 
testing noted above per Diagnostic Codes 5313 and 5314 
(2009).  Therefore, a disability rating in excess of 20 
percent, based on muscle weakness or instability, is not 
warranted at this time.

Further, an additional rating under either Diagnostic Code 
discussed above would be inappropriate.  As noted previously, 
all disabilities, including those arising from a single 
disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25 
(2009).  However, the evaluation of the same "disability" 
or the same "manifestations" under various diagnoses is not 
allowed.  See 38 C.F.R. § 4.14.  As such, because the 
veteran's symptomatology would be the same as his current 
rating, an additional rating based on the criteria delineated 
above is prohibited.

Finally, a review of the record reveals that the RO declined 
to refer the evaluation of the Veteran's disabilities to the 
VA Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2009).  
That regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  

There is a three-step analysis for determining whether an 
extra-schedular evaluation is appropriate. Thun v. Peake, 22 
Vet. App. 111 (2008). First, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the Veteran's disability picture is adequately contemplated 
by the rating schedule.  Id.  If the rating criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.

It is not necessary, in this case, to go any further than the 
first step of the Thun analysis.  The rating criteria are not 
inadequate.  Higher ratings are available for bilateral knee 
laxity; however the Veteran simply does not meet those 
criteria.  Therefore, the Board finds no basis for further 
action on this question.  

In light of the foregoing, the Board finds that a higher 
rating is not warranted on any basis for either disability 
discussed above.  In determining whether higher ratings are 
warranted for service-connected disabilities, VA must 
determine whether the evidence supports the Veteran's claim 
or is in relative equipoise, with the Veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied. 38 
U.S.C.A. § 5107(a); Gilbert.  In this case, the preponderance 
of the evidence is against a rating in excess of 20 percent 
for the Veteran's progressive, proximal muscle weakness, 
right knee, or a rating in excess of 20 percent for a 
degenerative tear of the medial meniscus, left knee. 


ORDER

Entitlement to an evaluation in excess of 20 percent for 
progressive, proximal muscle weakness, right knee, is denied.

Entitlement to an evaluation in excess of 20 percent for a 
degenerative tear of the medial meniscus, left knee, is 
denied.


REMAND

Although the Board regrets any further delay in adjudicating 
the Veteran's claim, pursuant to the duty to assist, his 
claim for entitlement to service connection for a bilateral 
elbow disorder must be remanded for further development.  

The Veteran was afforded a VA examination to address his 
claimed elbow disorder in September 2009.  The examiner 
diagnosed the Veteran with lateral epicondylitis, 
bilaterally.  However, the examiner failed to opine as to 
whether this disorder was related to the Veteran's period of 
active service.

During the Veteran's March 2010 Board hearing, his 
representative implied that the Veteran's bilateral elbow 
disability may be a symptom of an undiagnosed illness 
resulting from his service in Southwest Asia during the Gulf 
War.  See Transcript, p. 7.  The Veteran testified that he 
began to experience elbow symptoms in early 202, about six 
months following separation.  See Transcript, p. 10.

Based on the foregoing, the Board is compelled to remand the 
appeal for additional development.  See Murinscsak v. 
Derwinski, 2 Vet. App. 363, 370 (1992).

Pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, service 
connection for disabilities due to undiagnosed illnesses are 
granted if there is evidence that the claimant (1) is a 
"Persian Gulf veteran"; (2) who exhibits objective 
indications of chronic disability resulting from an illness 
or combinations of illnesses manifested by one or more signs 
or symptoms; (3) which became manifest either during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  Objective indications of chronic disability are 
described as either objective medical evidence perceptible to 
a physician or other, non-medical indicators that are capable 
of independent verification.  38 C.F.R. § 3.317.

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  The Veteran should be afforded a VA 
examination to address whether the Veteran's bilateral elbow 
disorder is the result of active service in the Southwest 
Asia theater of operations during the Persian Gulf War.  A 
complete Gulf War examination should be conducted.  Should 
the examiner find that the Veteran's bilateral elbow 
symptomatology is unrelated to the Veteran's Gulf War 
service, he/she should opine as to whether the Veteran's 
currently diagnosed elbow disorder is related to his period 
of active service.

Finally, the Board notes that the Veteran has not been 
afforded proper VCAA notice pertaining to establishing 
service connection due to undiagnosed illness.  Therefore, 
proper VCAA notification should be provided.

Accordingly, the claim is REMANDED to the AMC for the 
following actions:

1. The Veteran should be provided proper 
VCAA notice pertaining to establishing 
service connection due to undiagnosed 
illness.

2.  Following the issuance of updated VCAA 
notification, schedule the Veteran for a 
VA orthopedic examination to determine the 
nature and etiology of his multiple joint 
complaints affecting the bilateral elbows.  
The claims folder and a copy of this 
remand must be made available to the 
examiner for review, and a notation to the 
effect that this record review took place 
should be included in the report.  The 
examiner should review the entire record, 
and provide an opinion as to the following 
questions:
		
I. Does the Veteran have a current 
disability involving the bilateral 
elbows?

II. If so, please state whether any 
identified disorder is attributable to 
a diagnosed illness, i.e. an acquired 
or congenital condition, or an 
undiagnosed illness, or a medically 
unexplained chronic multi-symptom 
illness such as neurologic or 
neuropsychological signs or symptoms.  

III. If no diagnosis is medically 
possible, the examiner should provide 
an opinion as to whether any identified 
disorder is at least as likely as not 
is related to the Veteran's period of 
service in the Southwest Asia Theater.

IV. If the Veteran's current diagnosis 
of lateral epicondylitis of the 
bilateral elbows is confirmed, the 
examiner should provide an opinion as 
to whether at least as likely as not 
that the disorder is related to the 
Veteran's period of active service.

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

If the examiner is unable to answer the 
above inquiry, this should be so indicated 
and an explanation included.  A complete 
rationale must be provided for all 
conclusions reached and opinions 
expressed.  The clinical findings and 
reasons upon which any opinion is based 
should be typed or otherwise recorded in a 
legible manner for review purposes.

3.  After the requested development has 
been completed, the claim must be 
readjudicated based on all the evidence of 
record, all governing legal authority, 
including the VCAA and implementing 
regulations, and any additional 
information obtained as a result of this 
remand.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative must be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


